IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CARL BOND,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5503

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.

___________________________/

Opinion filed January 9, 2017.

An appeal from an order of the Circuit Court for Walton County.
David W. Green, Judge.

Carl Bond, pro se, Appellant.

Rana Wallace, General Counsel, Commission on Offender Review, Tallahassee, for
Appellee.




PER CURIAM.

      DISMISSED.

WETHERELL, JAY, and WINSOR, JJ., CONCUR.